Citation Nr: 0922617	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a perianal disorder, to 
include anal abscesses. 


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel












INTRODUCTION

The Veteran served on active duty from September 1974 to 
November 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).  


FINDING OF FACT

A perianal disorder, to include anal abscesses is not shown 
by the medical evidence of record to be related to the 
Veteran's military service. 


CONCLUSION OF LAW

A perianal disorder, to include anal abscesses was not 
incurred in, or aggravated by, active military service.  
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.159 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims for service connection 
for perianal disorder, to include anal abscesses, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to adjudication of the 
Veteran's claim, a June 2006 letter satisfied the duty to 
notify provisions and included notice of laws and regulations 
governing disability ratings and effective dates.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007); cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 
3654 (U.S. June 16, 2008) (No. 07-1209) (holding that 
although Veterans Claims Assistance Act of 2000 notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).

All identified and available service treatment records and VA 
treatment records have been obtained.  The Veteran has not 
identified any pertinent private treatment records.  The 
Board notes that a VA internal printout of a Social Security 
Administration (SSA) inquiry conducted by the RO in February 
2006 and included in the claims file indicates that the 
Veteran was in receipt of SSA monthly benefits as of June 
2005.  Therefore, VA has been effectively notified of the 
existence of records associated with the appellant's 
application for said benefits.  Nevertheless, neither the 
appellant nor his representative have independently submitted 
these records, asked VA for these records, or indicated the 
relevance of these records to the claim at issue herein.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) 
v. Brown, 9 Vet. App. 67, 73-74 (1996) (quoting Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992) (finding that "[w]hen 
VA is put on notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the [Board] must seek to obtain these 
records.")(emphasis added).  Here, the Board finds that the 
SSA records are not relevant because the question is not the 
extent to which this disorder impacts the Veteran's 
functioning, but whether the Veteran's perianal disorder, to 
include anal abscesses was caused by his military service 
over thirty years ago.  Accordingly, there is no prejudice to 
the Veteran in not obtaining such records.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  As such, the duty to assist the 
appellant did not require the RO to obtain the appellant's 
SSA records as part of the development of this claim.  Id.; 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Next, while the Veteran was not afforded a VA examination in 
connection with his claim of service connection for perianal 
disorder, to include anal abscesses, there are no complaints 
of this disorder in the November 1976 separation examination 
or for many decades after service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Moreover, the only 
evidence suggesting an etiological link between the Veteran's 
perianal disorder, to include anal abscesses and his military 
service are his unsubstantiated lay allegations which are 
insufficient to trigger VA's duty to provide an examination.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
that VA is not obligated to provide an examination for a 
medical nexus opinion where, as here, the supporting evidence 
of record consists only of a lay statement).  Accordingly, 
the Board finds that adjudication of the current claim may go 
forward without a VA examination. 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (finding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in-service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the Veteran's 
claimed disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

The Veteran's VA treatment records indicate a current 
diagnosis of hemorrhoids as well as a buttock abscess.  
Specifically, in April 2006, the Veteran presented with two 
weeks of swelling and pain in the rectal area.  The Veteran 
reported that his hemorrhoids had been enlarging over the 
past two weeks and were unresponsive to over the counter 
treatments.  The April 2006 VA treatment record noted that 
the Veteran had a ten year history of hemorrhoids recurring 
every two to three months.  Upon examination, the presence a 
large, indurated region on the medial right buttock that was 
very tender and fluctuant with no areas of oozing or broken 
skin was noted.  

An October 2006 VA treatment record indicated that the 
Veteran had undergone an incision and drainage of a perianal 
abscess.  The preoperative and postoperative diagnoses were 
perianal abscesses, fistula in ano.  Operations performed 
included an examination under anesthesia, anoscopy, incision 
and drainage of two small perianal abscesses, and placement 
of loose seton fistulotomy - one-quarter inch Penrose 
drainage.  

The Veteran's service treatment records, including a 
separation examination record dated in November 1976, are 
negative for any complaints, diagnoses, or treatments related 
to hemorrhoids or anal abscesses.  While the Veteran claims 
that he first sought treatment for hemorrhoids at a VA 
medical facility in Great Lakes, Illinois in August 1976, all 
records obtained from this facility are negative for any 
complaints, diagnoses, or treatments related to hemorrhoids 
or a perianal disorder, to include anal abscesses.  

The competent medical evidence of record does not support a 
finding of service connection for perianal disorder, to 
include anal abscesses.  The Veteran has a current diagnosis 
of perianal disorder.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (holding that the requirement of a current 
disability is satisfied at the time a claim for VA disability 
compensation is filed or during the pendency of that claim).  
However, the Veteran's service treatment records are negative 
for any complaints, diagnoses, or treatments for perianal 
disorder, to include anal abscesses.  See Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  

Moreover, the length of time between the Veteran's separation 
from his last period of active duty in 1976 and the first 
indication of perianal disorder, to include anal abscesses 
thirty years later in 2006 is persuasive evidence against 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

A VA treatment record dated in April 2006 indicated that at 
that time, the Veteran had a ten year history of hemorrhoids 
occurring every two to three months.  However, the record is 
negative for any VA treatment records or private treatment 
records dated in the ten years prior to the April 2006 record 
and indicating any complaints, diagnoses, or treatments of 
perianal disorder, to include anal abscesses.  Moreover, even 
if the record had included any indication of the presence of 
this disorder as early as 1996 (ten years prior to the April 
2006 VA treatment record), the Board finds that the length of 
time between the Veteran's separation from his last period of 
active duty in 1976 and such indication of perianal disorder, 
to include anal abscesses twenty years later in 1996 is also 
persuasive evidence against continuity of symptomatology.  

Additionally, there is no competent or credible medical 
evidence in the record of a causal association or link 
between the Veteran's condition and his military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(holding that establishing service connection requires 
finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  


As the preponderance of the evidence is against the 
Veteran's, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Service connection for a perianal disorder, to include anal 
abscesses is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


